Citation Nr: 1446465	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-48 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2. Entitlement to service connection for lung cancer secondary to tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1948 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held on September 12, 2014 by means of video conferencing equipment with the Veteran in Montgomery, Alabama, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain VA records and schedule a VA Compensation and Pension examination.

The Veteran seeks service connection for tuberculosis and for lung cancer secondary to tuberculosis.  During his September 2014 hearing before the Board, he testified that he was exposed to tuberculosis while stationed abroad and tested positive on a Tine test in May 1969, less than a year after separation from service.  See Transcript, page 3.  A copy of his immunization record has been submitted and shows that a Tine test was completed May 5, 1969; however, the record does not indicate whether the test was positive or negative.  The Veteran noted that medical records encompassing his test date and subsequent 12 to 18 months of treatment for tuberculosis at Fort Rucker were not requested.  Id. at 3-4.  Review of the claims file shows the RO requested records from Lyster Army Hospital from July 1, 1968 to December 31, 1968 and from January 1, 1969 to May 1, 1969.  Accordingly, the Board finds that a remand is necessary to attempt to obtain treatment records from Lyster Army Hospital at Fort Rucker dated between May 1, 1969 and December 1971 to determine if the Veteran was treated for tuberculosis, to include whether it had manifested to a degree of 10 percent within 3 years of his retirement from service.

Further, the Board finds that a VA Compensation and Pension examination should be scheduled because the evidence suggests that the Veteran's claimed disabilities may be related to service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Veteran testified that he had a positive Tine test on May 5, 1969, within one year of separation from service, and was treated for tuberculosis from May 1969 until 1971.  See Transcript, pages 3-4.  As noted above, treatment records from this period have not been obtained.  However, in addition to his lay assertions, the available service treatment records show treatment of upper respiratory problems with pneumonitis in February 1952.  X-rays dated February 1952 show pneumonitis and previous histoplasmosis or arrested tuberculosis.  On the report of medical history form completed at retirement from service in January 1968, the Veteran reported pain or pressure in his chest.  The note from the clinician indicates that the pain or pressure in the chest was related to anything that increased intra-abdominal pressure.  In March 2007, a radiologist, Dr. M.N.D. indicated a possible lung carcinoma and that potential etiology such as an inflammatory process or reactivation of tuberculosis could not be ruled out.  See Radiology Report from Flowers Hospital dated March 14, 2007.  In short, the Board finds that the evidence suggests a possible relationship between respiratory disorders treated during and shortly after retirement from service and the Veteran's current claimed respiratory disorders.  Accordingly, the Board finds that an opinion from a VA Compensation and Pension examiner is necessary to adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain treatment records from Lyster Army Hospital at Fort Rucker dated between May 1, 1969 and December 31, 1971.  All attempts to obtain these records must be documented in the claims file. 

2. Then, schedule the Veteran for a VA Compensation and Pension examination to determine the nature and etiology of his tuberculosis and/or residuals of tuberculosis and lung cancer.  The paper claims file and any pertinent records in the electronic files, i.e. Veterans Benefits Management System (VBMS) and/or Virtual VA, must be provided to the examiner and the examiner must indicate review of these records in the examination report.

The examiner should specifically indicate whether the Veteran currently has tuberculosis, either active or inactive.  If either active or inactive tuberculosis is present, the examiner should offer an opinion as to whether such is at least as likely as not (50 percent or greater probability) related to his military service, to include his alleged positive Tine test from May 1969 and subsequent treatment.  If possible, the examiner should also indicate whether the Veteran manifested active tuberculosis within 3 years of his retirement in June 1968 and, if so, describe the manifestations.

For the Veteran's lung cancer and/or residuals, opine whether it is at least as likely as not (50 percent or greater probability) that the lung cancer is related to service, to include whether it was caused by the Veteran's tuberculosis, if found.

For any other respiratory disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to service.

In the opinion and supporting rationale, the examiner should address the service treatment records dated February 1952, which indicate treatment of upper respiratory problems with X-rays showing pneumonitis and previous histoplasmosis or arrested tuberculosis; the January 1968 retirement examination, which indicates pain or pressure of the chest; the Tine test notation, dated May 5, 1969; and the March 2007 radiology report from Dr. M.N.D., which indicates a possible lung carcinoma and that potential etiology such as an inflammatory process or reactivation of tuberculosis could not be ruled out.

If any of the requested opinions cannot be provided without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Undertake any other development warranted and then readjudicate the claims.  If the benefitS sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



